Citation Nr: 1720405	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a finding of permanent incapacity for self-support.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1983 to September 1991 and from June 2007 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The Veteran's stepdaughter was not permanently incapable of self-support prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for establishing benefits as the helpless child of the Veteran have not been met.  38 U.S.C.A. §§ 101 (4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2009 and May 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's stepdaughter's medical treatment records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.

In May 2014, the RO requested that the Veteran complete authorization forms for A. S.'s medical providers.  However, he did not complete and return any medical authorization forms.  The April 2015 Board remand noted that the May 2014 letter to the Veteran for completed authorization forms for A. S.'s medical providers was confusing as it asked for the Veteran to submit authorizations for records of his treatment instead of his stepdaughter's treatment.  Thus, pursuant to the April 2015 Board remand, a request was made that the Veteran provide updated release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated A.S., to specifically include Laurel Ridge Hospital, Starlight Treatment Facility, Banner Health Hospital, Mission Vista Hospital, Summer Sky Treatment Facility; and Drs. R. R. and A. S.  The Board noted that if additional treatment records for the Veteran's stepdaughter were received, VA should obtain a medical opinion to assist in determining if A.S. became permanently incapable of self-support by reason of a mental or physical disability prior to her eighteenth birthday.

In March 2016, a letter was sent to the Veteran requesting that he complete and return VA Form 21-4142, "Authorization to Disclose Information" and VA Form 21-4142a, "General Release for Medical Provider Information" for the facilities and doctors that treated A. S. as noted.  However, a response from the Veteran was not received.  As no additional treatment records were received, a medical opinion was not obtained.  Although VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.§ 5103 (a), § 5103A, or 38 C.F.R. § 3.159.

II. Analysis 

The Veteran seeks benefits for permanent incapacity for self-support of his stepdaughter.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356 (a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

The Veteran asserts that his stepdaughter, A.S., is disabled, and should be classified as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen due to psychiatric problems.  He has indicated that she was hospitalized numerous times both as a minor child and as an adult. 

The Veteran's daughter turned 18 in October 2005.

In an April 2009 letter from Dr. M. N., he stated that A. S. is his patient who has bipolar disorder.  "She is not able to get treatment for this condition with her insurance due to the high cost.  I believe she needs to get treatment so that her condition may be helped.  If there is a way that she is eligible for benefits from her father's Veterans Administration, I believe she can get the help she needs."

A May 2009 Benefits Planning Query inquiry shows that A. S. became disabled as of January 1994, but that benefits were suspended.  The RO sought to obtain any records held by the SSA in May 2009.  However, in May 2009, the SSA responded stating that such records did not exist and further efforts to obtain them would be futile.

The record also contains billing statements and prescription notes from Dr. A. S. and Dr. R. R. from as early as August 2004.  Records also include June 2009 Banner Thunderbird Medical Center Emergency Department medical records for mental health treatment following a complaint of being suicidal.  A. S. was given education materials on depression.  

In the Veteran's July 2009 notice of disagreement (NOD), he reported that A. S. had been diagnosed with severe mental disorders, to include "bipolar, posttraumatic syndrome, severe depression, and drug and alcohol abuse."  He noted that he submitted bills and receipts of treatment for his daughter before the age of 18 years old.  He continued to state that she had been hospitalized on several occasions as a minor child and adult and listed each treating hospital facility.

A March 2010 letter from the SSA stated, "[A. S.] receives benefits as an adult disabled child; she was found to be disabled prior to age 22.  Her onset date of disability is January 19, 1994."

In a March 2010 letter written by the Veteran, he wrote that he sent all paperwork that he had in his possession to support permanent incapacity for self-support for his daughter, A. S.

As noted in the Introduction, the April 2015 Board remand noted that a May 2014 development letter to the Veteran for completed authorization forms for A. S.'s medical providers was confusing as it asked for the Veteran to submit authorizations for records of his treatment instead of his stepdaughter's treatment.  Thus, pursuant to the April 2015 Board remand, a March 2016 development letter was sent to the Veteran requesting that he complete authorization forms to obtain his stepdaughter's treatment records, particularly those for the time period prior to her turning 18 years of age.  However, as indicated, review of the claims file does not reveal a response to the request for information.

Review of the claims file does not reveal treatment records or reflecting function of the Veteran's stepdaughter prior to the age of 18.  The Veteran's statements indicate that A. S. has been diagnosed with several mental disorders.  The medical evidence of record shows that A. S. has received some treatment for mental health issues.  However, the Board notes that the majority of the records associated with Dr. A. S. and R. R., LMSW-ACP, as well as those from Banner Thunderbird Behavioral Health Center are dated after A. S.'s eighteenth birthday and furthermore, none of the records indicate that she is incapable of self-support or that she was incapable of self-support prior to her eighteenth birthday.  Additionally, although the April 2009 letter from Dr. M. N. indicated that A. S. required treatment for bipolar disorder, it does not otherwise support the Veteran's claim.  Similarly, while the March 2010 letter from SSA indicates that A. S. receives benefits as an adult disabled child and was found to be disabled as of January 19, 1994, it does not otherwise show that A. S. was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years. 

As there is no evidence of record regarding the Veteran's stepdaughter's ability to self-support prior to the age of 18 associated with the claims file, the Board finds that the preponderance of the evidence is against a finding that the Veteran's stepdaughter is a child and was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Permanent incapacity for self-support of Veteran's stepdaughter is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


